Tenney, J.
The only objection insisted upon in the defence of this action is, that the adjudication of the selectmen of the town of Eastport, in the case of Robert Hendrie, that he was insane, was made without any notice to the town of Belfast, where his settlement in the report of the case is admitted to have been.
Selectmen of towns are constituted a board of examiners, *265whoso duty shall be, upon complaint in writing of any relative of an insane person, &e., to inquire into tho condition of such person, &c., and they are authorized and required to call before them such testimony, as shall be necessary for a full understanding of the case; and if it shall appear to them that the person is insane, and they shall be of the opinion, that the comfort and safety of the patient or others interested, will be promoted by a residence in the insane hospital, it shall be their duty, to send such person forthwith to that institution. Stat. of 1847, c. 33, § 8.
The selectmen are required to keep a record of their doings, and furnish a copy to any person interested, who may call and pay for the same. § 17, of the same chapter.
The record of the selectmen, who are thus made a judicial tribunal for this purpose, and have jurisdiction over the person named in a proper complaint, and the subject matter of the same, is the evidence of their proceedings and judgment, and this record is admissible as other judicial records. Eastport v. East Machias, 35 Maine, 402. It cannot be impeached by parol evidence. If it is erroneous as a record, it may be reversed. But if the selectmen have jurisdiction of the case, it is competent proof of the judgment.
As the record stands in the present case, it was sufficient authority for sending Robert Hendrie, the person found to be insane, to the insane hospital.
In the Act referred to, in § 11, it is enacted, that no provision of the Act shall prevent any city or town, which has been made chargeable, and shall have paid for committing any insane person to the hospital, from recovering the same from any city or town, in the same manner as if incurred for the ordinary expense of any pauper.
Seasonable notice was given in behalf of the plaintiffs, to the overseers of tho poor of the defendants, by the proper officers and in proper form, to which there was no reply, to enable the former to recover for the supplies furnished to this pauper, if he had fallen into distress in Eastport, and had been relieved at the expense of that *266town, and the defendants are brought within the section last referred to, which by implication makes them liable for the sum agreed upon as damages.

Defendants defaulted.